DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment and response filed on 21 February 2022.
Claims 1-4 and 8-10 have been amended and are hereby entered.
Claims 12-14 have been cancelled
Claims 15-23 have been added.
Claims 1-11 and 15-23 are currently pending and have been examined. 
This action is made FINAL.


	Response to Arguments and Amendments
Drawing Objections
The drawings were objected to as being unsatisfactory in line quality. Further, in Fig. 7, the feature S41 is not set forth in the specification. The Applicant has provided formal drawings and have amended the specification to include S41.  The drawings filed on 21 February 2022 have been accepted.  Accordingly, the drawing objection has been withdrawn.
Objection to Specification
The specification was objected to as failing to provide proper antecedent basis for the claimed subject matter and for informalities.  The Applicant amended the claim and specification to overcome the objection.  Accordingly, the objection to the specification has been withdrawn.
Claim Rejections - 35 USC § 112(a)
Claims 1-14 were interpreted under 35 U.S.C. 112(f) and rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  Applicant’s arguments filed 21 February 2022 on pages 8-11 provide details of the elements interpreted under 112(f) to be software.  Accordingly, the 35 U.S.C. 112(a) rejection has been withdrawn. 
Claim Rejections - 35 USC § 112(b)
Claims 1-14 were rejected under 35 USC § 112(b).  Regarding, the indefiniteness rejection of claims 1-14 associated with the 112(f) interpretation Applicant’s arguments filed 21 February 2022 on pages 8-11 provide details of the elements interpreted under 112(f) to be software.  Further, Applicant’s amendments to claims 3, 4, and 8-10 have overcome the majority of 35 USC § 112(b) rejections.  However, as noted in the Office Action dated 19 November 2021, at ¶34, claim 9 recites the limitation “the plural on-board controllers” There is insufficient antecedent basis for this limitation.  Therefore, this rejection is maintained and repeated below. Claims 12-14 have been cancelled and the rejection of claims 12-14 is moot. Accordingly, the 35 U.S.C. 112(b) rejection of claims 1-8 and 10-14 have been withdrawn.
Claim Rejections - 35 USC § 101
Applicant's arguments filed 21 February 2022 with respect to the rejection(s) of claim(s) 1-14 under 35 USC § 101 have been fully considered.  In light of the instant specification ¶¶ 40, 42, 44-45 and Applicant’s arguments filed 21 February 2022 on pages 8-11 detailing the elements interpreted under 112(f) to comprise software elements. None of the comprising elements of the claimed system appear to be physical components. Accordingly, claims 1-11 and 15-23 are rejected as computer programs per se, i.e., the descriptions or expressions of the programs.
Claim Rejections - 35 USC § 102 and § 103
Applicant's arguments filed 21 February 2022 with respect to the rejection(s) of claim(s) 1-14 under 35 USC § 102 have been fully considered but are not persuasive. Applicant argues “Paragraph [0034], last three lines of Lu states that DSRC equipped vehicles broadcast a BSM at a regular interval. The interval may be user adjustable. Thus, the interval can be selected by a user.” and “As set forth above, Lu does not disclose that "the data acquisition section determines whether or not the travel obstruction information generated by the obstacle information generation section is different from the past travel obstruction information stored in the storage section, and if different, the data acquisition section requests the vehicle to shorten a data transmission interval." 
The examiner notes that Lu teaches at  ¶¶ 196, 197 in order to conserve bandwidth elements of part 2 (seen in Figure 4B) may be transmitted less frequently (or optionally), however, part 2 elements are included in the transmission if an event triggers (e.g anti-locking brake being activated, traction control system activated) which indicate an unexpected or different travel obstruction information “Part 2 of the BSM data 195 may include a variable set of data elements drawn from a list of optional elements. Some of the BSM data 195 included in Part 2 of the BSM are selected based on event triggers, e.g., anti-locking brake system (“ABS”) being activated may trigger BSM data 195 relevant to the ABS system of the vehicle.”  The examiner notes that the claim as written is a conditional phrase, and thus, if the travel obstruction is not different, then no further limitation is required (See MPEP 2111.04).  Further, the claim as written requires the travel obstruction information to be “different”, which allows for a broad interpretation.  Any information would be deemed different as it is taken at a different time (e.g., different time stamp, different vehicle, different vehicle speed, steering angle, heading, etc.  However, in order to further prosecution, the examiner notes that Lu teaches, as claimed, that the travel obstruction information is different if there is an event trigger and it is noted that the information that was previously optional is now sent, thus shortening the time interval.  Accordingly, the 102 rejection is maintained.  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The examiner notes that “obstruction information acquisition section” is not described in the specification. However, the specification does describe a “obstruction information reception section” 58 in ¶0037.  
The disclosure is objected to because of the following informalities: Element S41 shown in Figure 7, has not been described.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

A data acquisition section receiving data in claims 1 and 19 and their dependents. The examiner notes that the data acquisition section is described as a function that is realized when the processor executes the computer program in ¶043 of the instant application. 
An obstruction information generation section generating travel obstruction information in claims 1 and 19 and their dependents.  The examiner notes that the obstruction information generation section is described as a function that is realized when the processor executes the computer program in ¶044 of the instant application. 
An obstruction information transmission section transmitting the generated travel obstruction information in claims 1 and 19 and their dependents.  The examiner notes that the obstruction information transmission section is described as a function that is realized when the processor executes the computer program in ¶045 of the instant application. 
A location information acquisition section that acquires information in claims 8 and 20 and their dependents. The examiner notes that the location information acquisition section is described as a function that is realized when the processor executes the computer program in ¶036 of the instant application. 
A data transmission section that transmits data in claims 8 and 20 and their dependents. The examiner notes that the data transmission section is described as a function that is realized when the processor executes the computer program in ¶038 of the instant application. 
An obstruction information reception section that receives travel obstruction information in claims 8 and 20 and their dependents. The examiner notes that obstruction information reception section is described in ¶0037 as a function that is realized when the processor executes the computer program. 
A navigation control section that performs navigation operation in claim claims 8 and 20 and their dependents described in ¶0039 of the instant application.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 8 objected to because of the following informalities:  
In Claim 1, “on location of a vehicle” in lines 2-3 should be replaced with “on a location of a vehicle”. 
In claim 8 “performs navigation operation” in line 8 should be replaced with “performs a navigation operation”.  Appropriate correction is required.
In claim 20 “performs navigation operation” in line 8 should be replaced with “performs a navigation operation”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 recites that that the obstruction information generation section “changes an interval to receive the data on the basis of a number of pieces of the data received in the preset specified period.  Claim 4 depends from claim 1, which recites determining if the travel obstruction information is different and “if different …shorten a data transmission interval”.  The Examiner notes that the specification teaches either changing the interval based on the number of pieces of data (instant application ¶¶55, 83) or changing the interval if the received data differs from the information on the travel obstruction (instant application ¶67-68), but does not describe changing the interval based on the combination of these determinations.  Further, the Applicant has not described how the interval would be changed when the two determinations indicate divergent changes in the interval.
Claim 10 depends from claim 4 and ius similarly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, based on its dependency on claim 4.  
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “different” in claim 1 is a relative term which renders the claim indefinite. The term “different” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner notes that any information that is generated would be different as it is taken at a different time (e.g., different time stamp, different vehicle, different vehicle speed, steering angle, heading, location of obstacle, shading of obstacle due to lighting, etc.) as that of the past travel obstruction information. It is not clear to the examiner what is different and to what degree must it be different.
Claim 1 recites the limitation "the past travel obstruction information" in lines 12-13.  There is insufficient antecedent basis for this limitation.  
Claim 3 recites “the data” in line 4.  Claim 3 depends from claim 1, which recites “data” in line 2.  It is unclear to the examiner if the data of claim 3 is the same data or different data than that of claim 1.  The examiner notes that claim 3 includes information for a plurality of on-board controller of additional vehicles and it is unlikely that it is the same data.  Similarly, claim 3, 5, 8-10 have recitations of “the data” and it is unclear if it the same data or different data than that recited in claim 1, and are similarly, rejected. 
Claim 4 recites “an interval” in line 3.  Claim 4 depends indirectly from claim 1 which recites “a data transmission interval”. It is unclear if the interval of claim 4 is the same or different interval.  
Claim 5 recites “the specified period” in lines 3-4. There is insufficient antecedent basis for this limitation.  
Claim 9 recites the limitation “the plural on-board controllers” in line 4.  There is insufficient antecedent basis for this limitation.  
Claim 17 recites the limitation “the rotational frequency” in line 2.  There is insufficient antecedent basis for this limitation.  
Claim 17 recites the limitation “the wheels” in line 3.  There is insufficient antecedent basis for this limitation.  
Claim 19 recites “each of the vehicles” in line 5 and 13-14.  There is insufficient antecedent basis for this limitation.  The examiner notes that lines 3 and 7-8 recite “a plurality of vehicles” and “each of the plurality of vehicles”, respectively. Similarly, claims 21 and 23 recite “each of the vehicles”.
 Claim 23, recites “a curved road” in line 3.  Claim 23 depends from claim 19, which recites “a road” in line 8.  It is unclear to the examiner if this is the same road or a different road than that of claim 19.  
Claims 2-11, 15-18, and 20-23 depend from claim 1 and claim 19 and are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on their dependency on claims 1 and 19.  

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 15-17, and 19-21, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-11, 15-17, and 19-21, and 23 are rejected as computer programs per se, i.e., the descriptions or expressions of the programs. Such programs are not physical "device or structure" nor are they statutory processes, as they are not "acts" being performed. The computer programs do not define any structural and functional interrelationships between the computer program and other claimed aspects of the invention which permit the computer program's functionality to be realized. 
In light of the instant specification ¶¶ 40, 42, 44-45 and Applicant’s arguments filed 21 February 2022 on pages 8-11 detailing the elements interpreted under 112(f) to comprise software elements. None of the comprising elements of the claimed system appear to be physical components. 
See MPEP 2106.03. As the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719. Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product). Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category.

Claim Rejections - 35 USC § 102
	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9, and 11, 15, 16, and 18-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu et al (US PG Publication 2017/0365166, hereinafter “Lu”).
Regarding claim 1, Lu teaches a travel obstruction detection device (103) comprising: 
a data acquisition section for receiving data that at least includes information on location of a vehicle from an on-board controller during a preset specified period (see at least Figure 1A and ¶ 0111 “One or more other DSRC-equipped vehicles may also transmit their path history data 196 to the server 103 via the network 105. The server 103 may store and aggregate the path history data 196 received via the network 105 in a non-transitory memory to form the aggregated path history data 131”); 
an obstruction information generation section (portion of estimation system of the server, see Figure 1A, 199) for generating travel obstruction information around a travel location on the basis of a swept path of the vehicle that is calculated from history of the received location information (see at least ¶0114 “The estimate of traffic obstructions may include a set of estimate data 197 for each set of path history data 196 included in the aggregated path history data 131. The sets of estimate data 197 included in the estimate of traffic obstructions 133 may be indexed based on the geographic location …” ¶ 0074 and 0075, “In this way the estimation system 199 may estimate a presence of an obstruction as being present at the geographic location where the DSRC-equipped vehicles 123 described by the batch of path history data 196 modify one or more of their velocity, acceleration or heading.”); 
an obstruction information transmission section (output portion 133 of estimation system of the server, see Figure 1A, 199) for transmitting the generated travel obstruction information to the on-board controller (see at least ¶0115 “the one or more sets of estimate data 197 to one or more vehicles such as the DSRC-equipped vehicles 123”)
a storage section which is configured to store the travel obstruction information generated by the obstruction information generation section (see at least Lu, Figure 1A, “estimate of traffic obstructions” 133, ¶114 “The estimation system 199 of the server 103 may include code and routines that are operable to receive the aggregated path history data 131 and output the estimate of traffic obstructions 133. The estimate of traffic obstructions may include a set of estimate data 197 for each set of path history data 196 included in the aggregated path history data 131. The sets of estimate data 197 included in the estimate of traffic obstructions 133 may be indexed based on the geographic location included in the particular set of path history data 196 that is used to generate the set of estimate data 197”), and 
wherein the data acquisition section determines whether or not the travel obstruction information generated by the obstacle information generation section is different from the past travel obstruction information stored in the storage section (See at least Lu ¶¶ 196, event triggers (e.g anti-locking brake being activated, traction control system activated) indicate an unexpected or different travel obstruction information “Part 2 of the BSM data 195 may include a variable set of data elements drawn from a list of optional elements. Some of the BSM data 195 included in Part 2 of the BSM are selected based on event triggers, e.g., anti-locking brake system (“ABS”) being activated may trigger BSM data 195 relevant to the ABS system of the vehicle.”  Further, the claim as written requires the travel obstruction information to be “different”, which allows for a broad interpretation.  Any information would be deemed different as it is taken at a different time (e.g., different time stamp, different vehicle, different vehicle speed, steering angle, heading, etc).  However, in order to further prosecution, the examiner notes that Lu teaches, as claimed, that the travel obstruction information is different if there is an event trigger), and 
if different, the data acquisition section requests the vehicle to shorten a data transmission interval (See at least Lu ¶¶ 196, 197 which teaches that to conserve bandwidth elements of part 2 to may be transmitted less frequently (optional), however, are included if an event triggers (e.g anti-locking brake being activated, traction control system activated) which indicate an unexpected or different travel obstruction information “Part 2 of the BSM data 195 may include a variable set of data elements drawn from a list of optional elements. Some of the BSM data 195 included in Part 2 of the BSM are selected based on event triggers, e.g., anti-locking brake system (“ABS”) being activated may trigger BSM data 195 relevant to the ABS system of the vehicle.”  The examiner notes that the claim as written is a conditional phrase, and thus if the travel obstruction is not different no further limitation is required.  Further, the claim as written requires the travel obstruction information to be “different”, which allows for a broad interpretation.  Any information would be deemed different as it is taken at a different time (e.g., different time stamp, different vehicle, different vehicle speed, steering angle, heading, etc.  However, in order to further prosecution, the examiner notes that Lu teaches, as claimed, that the travel obstruction information is different if there is an event trigger and it is noted that the information that was previously optional is now sent, thus shortening the time interval.)
Regarding claim 2, Lu discloses the travel obstruction detection device wherein the obstruction information generation section integrates the swept path of the vehicle and road map information to generate travel obstruction information present on a road (see ¶ 0179 “…the recommendation module 206 may generate a recommendation that describes an estimate whether an obstruction is present on the upcoming roadway, what type of obstruction is present on the roadway (e.g., based on sensor data included in the wireless message such as pictures which may be mapped to known object priors (sic) described by object prior data that may be stored in the memory 227, where the obstruction is located with lane-level description… "proceed on the new navigation route depicted on your display," … The recommendation may be displayed as a graphical user interface on a monitor or provided as an audio message that is provided to the user via one or more speakers.”
Regarding claim 3, Lu discloses the travel obstruction detection device wherein the obstruction information generation section generates the travel obstruction information on the basis of the data received from a plurality of on-board controllers of additional vehicles in the preset specified period (see at least Figure 1C, vehicles 123A-E and ¶ 0034 and 0035 “One type of DSRC message is known as a BSM. DSRC equipped vehicles broadcast a BSM at a regular interval.” and “The BSM includes BSM data that describes, among other things, one or more of the following: (1) the path history of the vehicle that transmits the BSM; (2) the speed of the vehicle that transmits the BSM; and (3) the location data (sometimes referred to as "global positioning system data" or "GPS data") describing a location of the vehicle that transmits the BSM…”
Regarding claim 4, Lu discloses the travel obstruction detection device according to claim 3, wherein the obstruction information generation section may change the length of the interval to receive the data (see ¶ 0191), and further discloses that it can change on the basis of the number of pieces of the data received in the specified period (see ¶ 0196 and 0197 e.g. more BSM data is sent based on the trigger of receiving “ABS” data.  and “some elements…are transmitted less frequently in order to conserve bandwidth”).
Regarding claims 6 and 11 Lu discloses the travel obstruction detection device wherein the data acquisition section receives data that further includes information on a travel condition of the vehicle, and the obstruction information generation section generates the travel obstruction information on the basis of the information on the swept path and the information on the travel condition (see ¶ 0193-0195 velocity, braking, etc. and ¶ 0074 and 0075, “In this way the estimation system 199 may estimate a presence of an obstruction as being present at the geographic location where the DSRC-equipped vehicles 123 described by the batch of path history data 196 modify one or more of their velocity, acceleration or heading.”).
Regarding claim 7, Lu disclosures the travel obstruction detection device wherein the information on the travel condition includes at least one piece of information among information on a steering angle of a steering wheel, information on a rotational frequency of a wheel, information on a vehicle speed, information on a shock generated on a shock monitoring device of the wheel, information on an inclination angle of the vehicle, information on a slipping amount of the wheel, and information on a braking force of the wheel (see ¶ 0193-0195 velocity, braking, etc.).
Regarding claim 9, Lu discloses, the travel obstruction detection device wherein the obstruction information generation section generates the travel obstruction information on the basis of the data received from the plural on-board controllers in the preset specified period (see at least ¶ 0111 The wireless message may include the path history data 196 for the first DSRC equipped vehicle 123A, and possibly other DSRC-equipped vehicles that have transmitted their path history data 196 to the first DSRC-equipped vehicle 123A” and wherein wireless messages and path history data includes BSM as described in “Examples of Wireless Message” starting at ¶ 0033 and  “Examples of Path History Data” starting at ¶0044).
Regarding claim 8, Lu discloses a vehicle navigation system comprising: 
the travel obstruction detection device (103) according to claim 1; and 
the on-board controller (200 onboard vehicle computer system, see ¶0067 and ¶0152-0153) includes: 
a location information reception section (DSRC-compliant GPS unit 170) that acquires information on location of the host vehicle; 
a data transmission section that transmits data at least including the location information to the travel obstruction detection device (see ¶0111 “For example, the DSRC equipped vehicle 123A may transmit a wireless message to the server 103 via the network 105. The wireless message may include the path history data 196 for the first DSRC equipped vehicle 123A, see communication unit 245”); 
an obstruction information acquisition section that receives travel obstruction information from the travel obstruction detection device (¶0115 “the server 103 may provide the one or more sets of estimate data 197 to one or more vehicles such as the DSRC-equipped vehicles 123” and “… a vehicle (e.g., the first DSRC-equipped vehicle 123A) may include an estimation system 199 that transmits a request for estimate data 197 that includes location data … to the server 103 via the network 105. The estimation system 199 of the server 103 may identify the set of estimate data 197 from the estimate of traffic obstructions 133 that corresponds to the location data included in the request…” and “may reply to the request with a wireless message that includes the set of estimate data 197 that is relevant to the geographic location included in the request. In this way, the estimation system 199 of the vehicle may identify the obstructions that are relevant to the current geographic location…”)
a navigation control section that performs navigation operation on the basis of the travel obstruction information (see at least ¶ 0096 “the estimation system 199 may provide a signal to an ADAS system of the first DSRC-equipped vehicle 123A and the ADAS system may control one or more operations of the first DSRC-equipped vehicle 123A to avoid the traffic obstruction…”).
Regarding claim 15, Lu discloses the travel obstruction detection device according to claim 1, wherein the data acquisition section receives data that further includes information on a travel condition of the vehicle, and the obstruction information generation section generates road condition information on the basis of the information on the travel condition of the vehicle (see at least Lu ¶28 In some implementations, the obstruction may include one or more of the following: one or more potholes; one or more vehicle wrecks; one or more bicycle wrecks; one or more pedestrian wrecks; one or more stalled vehicles; roadway construction or maintenance; one or more animals on the roadway (alive or dead); one or more people on the roadway; roadway debris; one or more ice patches; standing water on the roadway; and any other roadway condition that may affect, modify or impede traffic on the roadway.”)
Regarding claim 16, Lu discloses the travel obstruction detection device according to claim 15, wherein the road condition information includes at least one from a group consisting of unevenness of a road surface, a speed bump, and a snow accumulation condition (see at least Lu wherein a pothole reads on an unevenness of a road surface ¶28 “In some implementations, the obstruction may include one or more of the following: one or more potholes; one or more vehicle wrecks; one or more bicycle wrecks; one or more pedestrian wrecks; one or more stalled vehicles; roadway construction or maintenance; one or more animals on the roadway (alive or dead); one or more people on the roadway; roadway debris; one or more ice patches; standing water on the roadway; and any other roadway condition that may affect, modify or impede traffic on the roadway.”)
Regarding claim 18, Lu discloses the vehicle navigation system according to claim 8, wherein the travel obstruction information is provided on a navigation display (¶18 “The computer program product where providing the recommendation includes causing an electronic panel of the second DSRC-equipped vehicle to display a graphical message describing the presence of the obstruction in the specific lane of the roadway.” and ¶ 94 “In some implementations, the estimation system 199 may provide a recommendation to a driver of the first DSRC-equipped vehicle 123A based on the estimate data 197. The recommendation may describe the estimate of whether there is an obstruction present on the roadway (or a particular lane of the roadway). The recommendation may describe a suggested response to the obstruction. For example, the suggested response may include changing lanes or otherwise changing the heading of the first DSRC-equipped vehicle 123A, changing the velocity of the first DSRC-equipped vehicle 123A, changing the acceleration of the first DSRC-equipped vehicle 123A or changing a navigation route of the first DSRC-equipped vehicle 123A. In this way, the estimation system 199 may beneficially improve the performance of the first DSRC-equipped vehicle 123A by assisting the driver of the first DSRC-equipped vehicle 123A to avoid the traffic obstruction, minimize the effect of the traffic obstruction or mitigate the effect of the traffic obstruction.”) and wherein the travel obstruction device includes a cloud server (see at least Lu ¶115 “In this way, the estimation system 199 of the vehicle may identify the obstructions that are relevant to the current geographic location of the vehicle using data sourced from a cloud server such as the server 103 in this example.”) 
Regarding claim 19, Lu discloses a travel obstruction detection device comprising: 
a data acquisition section for receiving data that at least includes information on locations of a plurality of vehicles from on-board controllers of the plurality of vehicles (see at least Figure 1A and ¶ 0111 “One or more other DSRC-equipped vehicles may also transmit their path history data 196 to the server 103 via the network 105. The server 103 may store and aggregate the path history data 196 received via the network 105 in a non-transitory memory to form the aggregated path history data 131”); 
an obstruction information generation section (portion of estimation system of the server, see Figure 1A, 199) for generating travel obstruction information around a travel location on the basis of a swept path of each of the vehicles that is calculated from history of the received location information (see at least ¶0114 “The estimate of traffic obstructions may include a set of estimate data 197 for each set of path history data 196 included in the aggregated path history data 131. The sets of estimate data 197 included in the estimate of traffic obstructions 133 may be indexed based on the geographic location …” ¶ 0074 and 0075, “In this way the estimation system 199 may estimate a presence of an obstruction as being present at the geographic location where the DSRC-equipped vehicles 123 described by the batch of path history data 196 modify one or more of their velocity, acceleration or heading.”); and 
an obstruction information transmission section (output portion 133 of estimation system of the server, see Figure 1A, 199) for transmitting the generated travel obstruction information present on a road to the on-board controllers of each of the plurality of vehicles (see at least ¶0115 “the one or more sets of estimate data 197 to one or more vehicles such as the DSRC-equipped vehicles 123”), 
wherein the obstruction information generation section generates the travel obstruction information on the basis of the data received from the on-board controllers of each of the vehicles in a preset specified period (see at least Lu ¶ 0111 and 114 “One or more other DSRC-equipped vehicles may also transmit their path history data 196 to the server 103 via the network 105. The server 103 may store and aggregate the path history data 196 received via the network 105 in a non-transitory memory to form the aggregated path history data 131”  and “The estimation system 199 of the server 103 may include code and routines that are operable to receive the aggregated path history data 131 and output the estimate of traffic obstructions 133. The estimate of traffic obstructions may include a set of estimate data 197 for each set of path history data 196 included in the aggregated path history data 131.”), 
wherein the obstruction information generation section generates the travel obstruction information on the basis of the data received from each of the on-board controllers of each of the vehicles (see at least Lu ¶ 0111 “One or more other DSRC-equipped vehicles may also transmit their path history data 196 to the server 103 via the network 105. The server 103 may store and aggregate the path history data 196 received via the network 105 in a non-transitory memory to form the aggregated path history data 131”), and 
wherein the obstruction information generation section changes an interval to receive the data on the basis of a number of pieces of the data received in the preset specified period. (See at least Lu ¶¶ 196, 197 which teaches that to conserve bandwidth elements of part 2 to may be transmitted less frequently (optional), however, the elements are included if an event triggers (e.g anti-locking brake being activated, traction control system activated) which create additional pieces of data received in the preset specified period and it is noted that the information that was previously optional is now sent, thus changing the time interval for that data. “Part 2 of the BSM data 195 may include a variable set of data elements drawn from a list of optional elements. Some of the BSM data 195 included in Part 2 of the BSM are selected based on event triggers, e.g., anti-locking brake system (“ABS”) being activated may trigger BSM data 195 relevant to the ABS system of the vehicle.”). 
Regarding claim 20, Lu discloses a vehicle navigation system comprising: the travel obstruction detection device according to claim 19; 
the on-board controller for each of the vehicles (200 onboard vehicle computer system, see ¶0067 and ¶0152-0153, The examiner notes that Lu teaches 123A-123E may include the same or similar elements ¶119) includes: 
a location information reception section (DSRC-compliant GPS unit 170) that acquires information on location of the vehicle; 
a data transmission section that transmits data at least including the location information to the travel obstruction detection device (see ¶0111 “For example, the DSRC equipped vehicle 123A may transmit a wireless message to the server 103 via the network 105. The wireless message may include the path history data 196 for the first DSRC equipped vehicle 123A, see communication unit 245”); 
an obstruction information acquisition section that receives travel obstruction information from the travel obstruction detection device (¶0115 “the server 103 may provide the one or more sets of estimate data 197 to one or more vehicles such as the DSRC-equipped vehicles 123” and “… a vehicle (e.g., the first DSRC-equipped vehicle 123A) may include an estimation system 199 that transmits a request for estimate data 197 that includes location data … to the server 103 via the network 105. The estimation system 199 of the server 103 may identify the set of estimate data 197 from the estimate of traffic obstructions 133 that corresponds to the location data included in the request…” and “may reply to the request with a wireless message that includes the set of estimate data 197 that is relevant to the geographic location included in the request. In this way, the estimation system 199 of the vehicle may identify the obstructions that are relevant to the current geographic location…”)
a navigation control section that performs navigation operation on the basis of the travel obstruction information (see at least ¶ 0096 “the estimation system 199 may provide a signal to an ADAS system of the first DSRC-equipped vehicle 123A and the ADAS system may control one or more operations of the first DSRC-equipped vehicle 123A to avoid the traffic obstruction…”).
Regarding claim 21, Lu discloses the vehicle navigation system according to claim 20, wherein the travel obstruction information is provided on a navigation display for each of the vehicles(See at least Lu ¶18 “The computer program product where providing the recommendation includes causing an electronic panel of the second DSRC-equipped vehicle to display a graphical message describing the presence of the obstruction in the specific lane of the roadway.” and ¶ 94 “In some implementations, the estimation system 199 may provide a recommendation to a driver of the first DSRC-equipped vehicle 123A based on the estimate data 197. The recommendation may describe the estimate of whether there is an obstruction present on the roadway (or a particular lane of the roadway). The recommendation may describe a suggested response to the obstruction. For example, the suggested response may include changing lanes or otherwise changing the heading of the first DSRC-equipped vehicle 123A, changing the velocity of the first DSRC-equipped vehicle 123A, changing the acceleration of the first DSRC-equipped vehicle 123A or changing a navigation route of the first DSRC-equipped vehicle 123A. In this way, the estimation system 199 may beneficially improve the performance of the first DSRC-equipped vehicle 123A by assisting the driver of the first DSRC-equipped vehicle 123A to avoid the traffic obstruction, minimize the effect of the traffic obstruction or mitigate the effect of the traffic obstruction.” The examiner notes that Lu teaches 123A-123E may include the same or similar elements ¶119)  .
Regarding claim 22, Lu discloses the travel obstruction device according to claim 19, wherein the travel obstruction device includes a cloud server or a processor (see at least Lu ¶115 “In this way, the estimation system 199 of the vehicle may identify the obstructions that are relevant to the current geographic location of the vehicle using data sourced from a cloud server such as the server 103 in this example.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Aisin AW Co., Ltd (JP-2013-0171317 hereinafter “Aisin”, provided in the IDS).
Regarding claims 5 and 10, Lu discloses the travel obstruction detection device wherein after generating the travel obstruction information on the basis of the data received in the specified period, but does not disclose deleting the data that is used to generate the travel obstruction information.
Aisin teaches deleting the data that is used to generate the travel obstruction information the traveling history information L may be configured to be accumulated, or may be configured to be deleted after a predetermined period of time and stored (see Page 15, line 2 of provided machine translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lu to allow the deletion of data after a predetermined time, as taught by Aisen, to maintain the most recent and relevant data while reducing the total amount of data stored within the defined amount of storage.  
Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Brillhart et al. (US PG Pub. 2012/0188097, hereinafter "Brillhart").
Regarding claim 17, Lu discloses the travel obstruction detection device according to claim 16, wherein the road condition information is estimated on the basis of information on the rotational frequency of each of the wheels of the vehicle as detected by rotation sensors provided for each of the wheels (see at least Lu ¶100 “In some implementations, the sensor set 182 may include one or more of the following vehicle sensors: a camera; a LIDAR sensor; a laser altimeter; a navigation sensor (e.g., a global positioning system sensor of the DSRC-compliant GPS unit 170); an infrared detector; a motion detector; a thermostat; a sound detector, a carbon monoxide sensor; a carbon dioxide sensor; an oxygen sensor; a mass air flow sensor; an engine coolant temperature sensor; a throttle position sensor; a crank shaft position sensor; an automobile engine sensor; a valve timer; an air-fuel ratio meter; a blind spot meter; a curb feeler; a defect detector; a Hall effect sensor, a manifold absolute pressure sensor; a parking sensor; a radar gun; a speedometer; a speed sensor; a tire-pressure monitoring sensor; a torque sensor; a transmission fluid temperature sensor; a turbine speed sensor (TSS); a variable reluctance sensor; a vehicle speed sensor (VSS); a water sensor; a wheel speed sensor; and any other type of automotive sensor.”) .  
While Lu discloses that any other type of automotive sensor can be used, Lu does not explicitly disclose that road information is estimated on the basis of information of on a shock to each of the wheels that is detected by shock sensors provided for each of the wheels.
Brillhart teaches that road information is estimated on the basis of information of on a shock to each of the wheels that is detected by shock sensors provided for each of the wheels (see at least Brillhart ¶42 “After encountering pothole 308, vehicle 104's sensors 116A-D (associated the suspension system's shock absorbers 110A-D) send indicators to control system 108, where the indicators indicate that pressure in shock absorbers 110A-D is changing rapidly in and out of normal operating pressures. The indicators include internal condition indicators indicating changes in shock absorber pressure, and fault indicators indicating abnormal shock absorber pressure.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu with the teaching of Brillhart to use a shock sensor in order to identify unevenness in the road caused by a pothole or a bump with the use of a shock sensor (see Brillhart ¶3).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Staton et al. (US PG Pub. 2018/0118147, hereinafter "Staton").
Regarding claim 23, Lu discloses the travel obstruction device according to claim 19, wherein the travel obstruction device is configured to calculate and transmit information about the travel obstruction, but does not explicitly disclose that the obstruction is one of a speed bump on the road, snow accumulation on the road, an incline of a road surface, or a curvature radius of a curved road to each of the vehicles.
Staton discloses that the travel obstruction can be one of a pothole or speed bump (see at least Staton ¶35 “The array of sensors may scan the ground ahead of the vehicle for areas that may cause a disturbance (e.g., potholes, speed bumps, etc.).”
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu with the teaching of Staton to use sensors that can detect any disturbance within the road surface, including speed bumps, to preemptively prepare for the disturbance, as taught by Staton. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Adachi (JP2004287724) teaches shortening the time interval of  the transmission of information based on the level of change of traffic conditions (see Summary).  Bills et al (US PG Pub2017/0158191) teaches detecting aberrations such as potholes, speed bumps, etc.  Senoy et al. (US PG Pub. 2017/0072851) discloses sensing obstacle information and providing an alert to the driver for avoidance.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A./Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662